ITEMID: 001-76267
LANGUAGEISOCODE: ENG
RESPONDENT: MKD
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF RIZOVA v. "THE FORMER YUGOSLAV REPUBLIC OF MACEDONIA"
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Remainder inadmissible
JUDGES: Peer Lorenzen
TEXT: 5. The applicant was born in 1923 and lives in Skopje, in the former Yugoslav Republic of Macedonia.
6. On 4 October 1985 the police arrested the applicant in her apartment. On 5 October 1985 an investigating judge ordered pre-trial detention. She was released from detention on 17 or 18 December 1985.
7. By judgment of the Skopje I Municipal Court (Општински Суд Скопје I) of 11 December 1985, the applicant was convicted of procuring and sentenced to two years’ imprisonment. On 11 March 1986 the Skopje District Court (Окружен Суд Скопје) reduced her sentence to two months and thirteen days’ imprisonment.
8. On 1 September 1988 the applicant brought before the then Municipal Court of Skopje (Општински суд Скопје) a compensation claim against her tenant, Mrs V.K., the City of Skopje and Mr M.G., a police inspector. She alleged that during her detention in 1985 Mrs V.K. had stolen valuable items from her apartment.
9. Of forty-five hearings scheduled between 23 November 1988 and 20 September 1996, seventeen were adjourned as the court had failed to summon the defendants or witnesses proposed (on one occasion the court asked for police assistance); seven hearings were adjourned at the applicant’s request for examination of some witnesses or the defendants (by written requests of 18 December 1994 and 6 November 1995, the applicant asked the court to examine over fifteen witnesses altogether); two hearings were adjourned due to the trial judge’s absence. During this period, the applicant five times unsuccessfully requested the removal of the trial judge and of all judges of the Skopje I Court of First Instance. The proceedings were also three times suspended due to the applicant’s absence from the hearings without any reasons (the court granted her request of 3 July 1990 for reinstatement of the proceedings as her lawyer had withdrawn from the case without notifying her about the hearing). Nine hearings were adjourned on different grounds related to the applicant’s failure to comply with the court’s instructions, lack of proper legal representation or imposition of additional requests.
10. On 20 September 1996 another judge took over the case.
11. On 6 November 1996 the applicant requested that the State be added as a third defendant in the proceedings. She argued that following the independence of the former Yugoslav Republic of Macedonia in 1991 the State had taken over the jurisdiction of internal affairs from the local authorities of the City of Skopje.
12. The hearings fixed for 12 November 1996 and 16 January 1997 were adjourned due to Mrs V.K.’s absence. On 20 January 1997 the court requested police assistance to establish Mrs V.K.’s address in order to serve on her the court summons.
13. On 13 May 1998 the applicant asked the court to summon Mrs V.K. at the address where she had already on 2 April 1996 received an earlier summons.
14. Of nine hearings fixed between 18 February 1999 and 9 June 2000, five hearings were adjourned due to improper summoning of some of the defendants (including, but not limited to Mrs V.K.); two hearings were adjourned as the applicant had failed to reply to the Attorney General’s objection to the State’s status as party in the proceedings; one hearing was adjourned at the applicant’s request; one hearing was adjourned so as the court to decide the City of Skopje’s capacity to stand in the proceedings.
15. On 9 June 2000 the Skopje I Court of First Instance upheld the Attorney General’s objection declaring the State could not be a party in the proceedings.
16. On 16 October 2000 the applicant appealed against the decision before the Court of Appeal.
17. On 10 May 2001 the Court of Appeal upheld the applicant’s appeal and quashed the lower court’s decision. It held that the State could not be excluded as a party in the proceedings, as the Attorney General had acted in the earlier stages of the proceedings and had thus expressed his/ her consent to participate in the proceedings.
18. The hearing of 30 October 2001 was adjourned as the applicant’s lawyer had withdrawn from the case.
19. At the hearing held on 13 December 2001, the Skopje I Court of First Instance instructed the applicant to specify the State authority against which she had intended to claim damages.
20. At 4 February 2002 the applicant withdrew her action against the City of Skopje extending it against the Ministry of the Interior as a State authority. She claimed that the police were responsible as they had not secured (sealed) her apartment after her arrest. In addition, the applicant alleged that on 4 October 1985 she had been arrested unlawfully (in the middle of the night) and that police officers had broken into and searched her apartment without a warrant. She also claimed non-pecuniary damage in relation to the alleged ill-treatment and denial of a medical assistance while being detained in 1985.
21. At the hearing of 26 March 2002, the Attorney General asked the court to reject the applicant’s claim against the State as time-barred.
22. The court adjourned the hearing listed on 16 May 2002 at the applicant’s written request of 14 May 2002 (she asked the court to examine the witnesses as proposed by her).
23. The hearing dated 25 June 2002 was adjourned as the applicant had not been properly summoned.
24. At the hearing of 24 September 2002 the court heard the applicant. It adjourned it in order to examine some witnesses.
25. The hearings fixed for 31 October, 21 November, 19 December 2002 and 30 January 2003 were adjourned due to the improper summoning of some of the witnesses proposed. Mrs V.K. did not attend any of the hearings listed.
26. On 11 March 2003 the Skopje I Court of First Instance dismissed as unsubstantiated the applicant’s compensation claim against Mrs V.K. and the Ministry of the Interior. It found that the applicant had failed to provide any evidence that the belongings, allegedly stolen, had existed and had been actually taken away from her apartment. It held as time-barred her claim for non-pecuniary damage against the Ministry of the Interior in relation to her detention, the alleged ill-treatment and the refusal of medical assistance during her detention. The value of the dispute indicated in the judgment was 3, 275,000 Macedonian denars.
27. On 15 May 2003 the applicant appealed against the judgment before the Skopje Court of Appeal.
28. On 11 July 2003 the Skopje Court of Appeal dismissed the applicant’s appeal and upheld the lower court’s judgment.
29. The applicant did not lodge with the Supreme Court an appeal on points of law (ревизија).
30. In accordance with section 137 of the Civil Proceedings Act (Зaкон за парничната постапка) (“the Act”), when a party concerned is not able to find out the address of a person to whom the writ should be served on, the court shall endeavour to receive the necessary information from the competent administrative body or in another way.
31. Section 226 of the Act provides that a party concerned requesting the court to examine a person as a witness, shall state what the witness needs to be examined for and to provide his/her name, profession and residence.
32. Pursuant to section 250 (2) of the Act, the court may decide to hear only one of the parties concerned, if the other refuses to give a statement or does not reply to the court summons.
33. Section 284 (2) provides that the parties concerned may propose new facts and evidence throughout the proceedings.
34. In accordance with section 299 (1), when a court adjourns a hearing, the presiding judge shall ensure that all evidence, which needs to be presented for the following hearing, is obtained and other preparations are carried out so as to complete the trial at that hearing.
35. Section 368 (2) provides that, inter alia, an appeal on points of law (ревизија) is inadmissible in proprietary disputes related to a pecuniary claim when the value of dispute given in the applicant’s claim does not exceed 1,000,000 Macedonian denars.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
